11-5401
         Chen v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A094 793 710
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       GUANG WU CHEN, AKA GUANWU CHEN,
14                Petitioner,
15
16                        v.                                    11-5401
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Stephen J. Flynn,
27                                     Assistant Director; Jeffrey R.
28                                     Meyer, Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Guang Wu Chen, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 6, 2011,

 7   decision of the BIA affirming the July 8, 2010, decision of

 8   Immigration Judge (“IJ”) Alan A. Vomacka, which denied his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Guang

11   Wu Chen, No. A094 793 710 (B.I.A. Dec. 6, 2011), aff’g No.

12   A094 793 710 (Immig. Ct. N.Y. City July 8, 2010).      We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.      See

19   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

20   562 F.3d 510, 513 (2d Cir. 2009).

21       For asylum applications, like Chen’s, governed by the

22   amendments made to the Immigration and Nationality Act by

23   the REAL ID Act of 2005, the agency may, considering the


                                  2
 1   totality of the circumstances, base a credibility finding on

 2   an asylum applicant’s “demeanor, candor, or responsiveness,”

 3   the plausibility of his account, and inconsistencies in his

 4   statements, without regard to whether they go “to the heart

 5   of the applicant’s claim.”   See 8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 7   167 (2d Cir. 2008).   We will “defer to an IJ’s credibility

 8   determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make” such a ruling.   Xiu Xia Lin, 534 F.3d at 167.

11   In this case, the agency reasonably based its adverse

12   credibility determination on Chen’s inconsistencies,

13   implausibilities, demeanor, and lack of corroboration.

14       Chen testified in July 2010 that he had been attending

15   a Christian church in New York City once or twice a week

16   since February 2009, and had attended no other church in the

17   United States.   However, in a sworn affidavit submitted to

18   the IJ, signed in April 2010, Chen indicated that he lived

19   and attended church in Phoenix, Arizona.    When the IJ asked

20   Chen about this discrepancy, Chen stated that he “did not

21   hear very clearly.”   Chen additionally testified that in

22   China, he began attending church in March 2007, was baptized

23   in August 2007, and received a baptismal certificate from

                                   3
 1   the church on the same day.     However, the baptismal

 2   certificate he submitted as evidence was issued in 2009 and

 3   indicates that Chen began attending church in China in May

 4   2007.   When asked about this inconsistency, Chen failed to

 5   explain the inconsistency, stating only that the baptismal

 6   certificate he presented was the only one he had received.

 7   In finding Chen not credible, the agency pointed to these

 8   inconsistencies, and, after giving Chen an opportunity to

 9   reconcile the discrepancies, reasonably rejected his

10   explanations.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v.

11   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

12       The adverse credibility determination is further

13   supported by the IJ’s implausibility and demeanor findings.

14   With respect to implausibility, the IJ found, and the BIA

15   agreed, that it was implausible that an underground church

16   in China would issue official documents, such as the

17   baptismal certificate, on church letterhead, or that after

18   Chen was detained and beaten for attending an underground

19   church, he would invite a village official’s son to attend

20   the church.     Chen does not challenge these implausibility

21   findings other than to say the IJ failed to consider his

22   explanations.     The agency reasonably based its adverse

23   credibility determination, in part, on these

                                     4
 1   implausibilities, see Wensheng Yan v. Mukasey, 509 F.3d 63,

 2   67 (2d Cir. 2007); see also Siewe v. Gonzales, 480 F.3d 160,

 3   168-69 (2d Cir. 2007), and Chen failed to explain why he

 4   invited the village official’s son to his church and his

 5   responses to questions about his church’s documentation were

 6   themselves inconsistent.   As to demeanor, the IJ noted that

 7   Chen seemed “to be not entirely focused on his answers” and

 8   seemed confused as to what documents were being discussed.

 9   Because the IJ was in the best position to observe Chen’s

10   manner while testifying, we afford the demeanor finding

11   particular deference.   See Majidi, 430 F.3d at 81 n.1.

12       Finally, the agency’s adverse credibility finding was

13   additionally based on Chen’s failure to provide

14   corroborative evidence of his arrest and detention in China.

15   The agency noted that Chen submitted a Notice of Summons

16   from the local Chinese security bureau, but concluded that

17   additional corroborative evidence, such as letters from

18   Chen’s relatives or church, was reasonably available and

19   would have bolstered his claim.   Because the IJ had already

20   called Chen’s credibility into question due to his

21   inconsistencies, implausibilities, and demeanor, the agency

22   did not err in relying on the lack of corroboration as

23   further support for its adverse credibility determination.

24   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)
                                   5
 1   (“An applicant’s failure to corroborate . . . testimony may

 2   bear on credibility, because the absence of corroboration in

 3   general makes an applicant unable to rehabilitate testimony

 4   that has already been called into question.”).

 5       Given these multiple grounds, the totality of the

 6   circumstances support the agency’s adverse credibility

 7   determination.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 8   Lin, 534 F.3d at 167.   Accordingly, the agency did not err

 9   in denying Chen asylum, withholding of removal, and CAT

10   relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

11   2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                    6